Citation Nr: 1402334	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1994 to December 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The Board notes that in the Veteran's October 2008 claim for service connection, he also (it appears) filed claims for service connection for headaches, neck pain, tingling in his hand, and depression.  While these conditions are noted on the June 2009 rating decision as non-service-connected conditions, they do not appear to ever have been fully adjudicated by the Agency of Original Jurisdiction (AOJ).  Further, the Board notes that the issue of entitlement to service connection for bilateral flat feet has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action, if needed.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has a currently diagnosed back disability.

2.  The evidence does not show that the Veteran has a currently diagnosed bilateral ankle disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2.  The criteria for service connection for a bilateral ankle disability have not been met.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

The Veteran contends that he is entitled to service connection for a back disability and a bilateral ankle disability, as such disabilities were caused by injuries sustained during active service.  

A review of the Veteran's service treatment records (STRs) show that in he was treated for low back pain and a left ankle injury during active service.  Specifically, from May to July 1994, the Veteran was treated on four occasions for complaints of low back pain.  These complaints were not attributed to any specific injury, and the Veteran was never assigned a specific diagnosis aside from low back pain.  Following July 1994, there is no evidence that the Veteran sought any follow-up treatment for his low back pain, or that his low back pain did not resolve.  

September 1995 STRs show that while playing basketball, the Veteran injured his left ankle.  X-ray showed mild soft tissue swelling, but no fracture was noted.  The Veteran was treated with crutches.  There is no evidence in the STRs that the Veteran sought follow-up treatment or that his left ankle injury did not resolve.  The STRs are silent for any complaints or treatment related to the Veteran's right ankle.

A December 1996 statement associated with the Veteran's STRs shows that he declined a separation examination.  

Of record is a September 1995 letter from Dr. H.S. (date stamped received by the RO in November 2009).  This letter, written while the Veteran was still on active service, notes that Dr. H.S. reviewed the Veteran's STRs, and that the Veteran suffered from severe facet joint arthropathy, which was directly related to his active service.  

Although the opinion is by a medical professional competent to provide it, the Board finds it to be of less than persuasive probative value because, by itself, it is a conclusory and is not accompanied by an explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Further, the Veteran's STRs do not show any diagnosis of "facet joint arthropathy", nor does Dr. H.S. provide a reference to any other medical or treatment records for such a diagnosis, thus the opinion appears to be based on an inaccurate factual premise and lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion based on incorrect factual premise is not probative). 

Private treatment records show that the Veteran first sought postservice treatment for low back pain in February 2004, more than 7 years following separation from active service.  At that time, the Veteran received emergency treatment where he reported that he suffered from low back pain off and on, and that he had twisted wrong at work (post-service), aggravating his back pain.  The Veteran was assessed with an acute lumbar myofascial strain.  Subsequent private treatment records show that the Veteran sought emergency treatment for low back pain in July 2004, October 2004, and December 2004; and at times complained of numbness and tingling into his lower extremities.  

On each of these occasions, the Veteran was assessed with an acute lumbar myofascial strain and was, at times, prescribed medication to manage his pain symptoms.  Most recently, the Veteran received emergency treatment in March 2013 for low back pain.  This treatment record shows that the Veteran reported his symptoms were severe and began two days prior to treatment.  Upon discharge, diagnosis was acute low back pain, he was noted to be in stable condition, and was not noted to require follow-up care.  

The private treatment records associated with the claims file contain no indication that the Veteran ever sought treatment for bilateral ankle pain or that he reported to his treatment providers his history of inservice treatment for low back pain, nor did any of his treatment providers indicate that his complaints of low back pain were etiologically related to his active service.  

In June 2008, the Veteran began to receive treatment at the VA Medical Center.  At that time, he reported back pain that had been ongoing for years, but had worsened over the previous month.  June 2008 X-ray revealed unremarkable plain radiographs of the lumbar spine.  An October 2008 VA treatment record notes the Veteran's reports of a history of chronic low back pain and complaints of radicular symptoms into his legs over the past 12 years.  It was noted that nerve conduction studies were within normal limits except for the left tibial nerve, which showed decreased amplitudes and a normal conduction velocity.  

An October 2008 VA treatment record shows that the Veteran was treated by podiatry for complaints of pain in his ankles and feet.  He reported that a left ankle injury during active service, and that since that time he experienced stabbing, shooting pain when he walked.  The Veteran was assessed with Achilles tendonitis and foot and ankle pain.  A December 2008 VA treatment record shows that the Veteran again sought treatment for ankle pain.  At that time he reported that his ankle pain began 12 years earlier.

There is no indication from the VA treatment notes of record that the Veteran has ever been given a clinical diagnosis of a back disability or a bilateral ankle disability to account for his sporadic complaints of pain.  Further, the VA treatment records do not show that the Veteran's treatment providers have indicated that his complaints of low back pain or bilateral ankle pain are etiologically related to his active service.  

To address the issues cited above, the Veteran was afforded a VA examination of his left ankle in April 2009.  At that time it was noted that the Veteran had sprained his left ankle during active service.  X-ray of the left ankle at the time of examination was normal.  After examination, the examiner opined that the Veteran's current complaints of left ankle pain were less likely than not related to his active service.  The examiner explained that upon review of the Veteran's STRs, it appeared that the inservice left ankle injury was acute in nature, and resolved, and as the Veteran currently had a normal left ankle, his complaints of pain were less likely than not related to such injury.  

The Veteran was afforded a VA examination of his low back in May 2009.  At that time it was noted that following active service, the Veteran worked as a warehouseman until 2008.  After examination, the examiner diagnosed low back pain and opined that it was less likely than not that the Veteran's current low back pain was related to his active service, to include any injury therein.  The examiner explained that he was unable to reconcile the Veteran's complaints with the objective findings on examination.  The examiner noted that when the Veteran was unaware he was being observed his total body rigidity disappeared and he carried himself quite normally.  The examiner noted that there was minimal disability of the Veteran's low back condition found at the time of examination and the complaints of low back pain noted during active service represented a transient condition.  Therefore, it was less likely than not, that the Veteran's current low back pain was related to his active service, to include his complaints of low back pain therein.  

Of record is a November 2009 letter from Dr. S.L. of the Central Alabama Clinic.  Dr. S.L. opined that the Veteran's left ankle injury and back injury were more likely than not caused by the Veteran's active service and based his opinion only on a review of the Veteran's STRs.  

The Board finds this opinion to be inadequate, as it does not contain a sufficient rationale and there is no indication that it was provided in conjunction with an examination of the Veteran.  Further, Dr. S.L. states that he only reviewed the Veteran's STRs, and did not review the entirety of the claims file, including the postservice medical records and VA examination reports, which the Board finds to be pertinent medical evidence in this matter, particularly regarding the issue of whether the Veteran has the disabilities at issue today (in which a review of the STRs would provide little evidence to support, or refute).  

Additionally, there is no indication from the record that Dr. S.L. has ever treated the Veteran for any of the claimed disabilities.  Therefore, the Board finds Dr. S.L.'s opinion inadequate and of low probative value.   

Also of record are statements from the Veteran, and his testimony made at his May 2013 Board hearing, in which he has stated that his current low back and ankle disabilities are related to his active service.  He stated and testified, that since active service he has continued to have pain in his back and ankles.  The Veteran reported that he sought occasional emergency treatment only, as that was what was most economically feasible for him before he was able to get treatment at the VA Medical Center.  The Veteran has maintained that he has a diagnosis of facet joint arthropathy in his back.  However, as noted above, there is no medical record that supports the Veteran's assertion.  

At the outset, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Simply stated, the Board needs to service connected a "disability", not a symptom of a possible disability.  Further, The Board notes that Under 38 U.S.C.A. § 1110, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

In this case, while there is evidence that the Veteran has sought treatment for low back pain and ankle pain, and the Veteran has been treated for episodes of back pain, there is no evidence of record establishing that during the pendency of these claims the Veteran has been diagnosed my medical evidence of high probative value with either a chronic back disability or a bilateral ankle disability.  While the private treatment records show that the Veteran received treatment on multiple occasions in 2004, during which times he was assessed with acute myofascial lumbar strain, these records provide no indication that such diagnosis was related to his active service, or that it did not resolve, or that this was part a chronic condition.

In this regard, the Board notes that June 2008 X-rays of the Veteran's lumbar spine were normal and on May 2009 VA examination of his low back the Veteran was simply assessed with low back pain.  The Board finds it significant that on May 2009 VA examination, the examiner specifically noted that he was unable to reconcile the Veteran's subjective complaints with the objective examinations findings, which only undermine the Veteran's overall standing (as the examiner appears to clearly indicate in May 2009, the Veteran did not provide his full effort during the examination).  

Further, the Board notes that the Veteran has never received private treatment for his ankles and did not begin seeking VA treatment until October 2008, 14 years following separation from active service.  On April 2009 VA examination, which included X-ray, the Veteran's left ankle was found to be normal and there is no evidence of record that the Veteran has ever sought treatment for an injury or pain in his right ankle.  

There is no evidence, that during the pendency of the appeals period, the Veteran has ever been diagnosed with a chronic back or bilateral ankle disability.  As such, the Board finds that the Veteran's subjective complaints of low back pain and ankle pain, without an underlying diagnosed disability, do not form a basis on which service connection can be granted.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a back disability and a bilateral ankle disability.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Even if the Board assumes that some of the evidence cited above finds the Veteran to have either disability at this time (which is very unclear), the best evidence in this case simply provides better reasoned probative value evidence against these claims.  Simply stated, the best evidence in this case fails to find either disability, notwithstanding any statement from the Veteran or report he has submitted. 

Further, even if the Board assumes, arguendo, that the Veteran has either problem, the best evidence in this case would clearly disassociate these problems from the Veteran's military service.  The fact that competent medical provider(s) have failed to even find a problem would tend to limit the likelihood that any problem the Veteran currently has is as likely as not (50% or greater) the result of his military service from January 1994 to December 1996, nearly 20 years ago.  The negative medical opinion of May 2009 would also support this finding.   

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2008, December 2008, and March 2010 that fully addressed all notice elements; additionally, the Board notes that the October 2008 and December 2008 letters were sent prior to the RO's initial decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  These letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and therefore appellate review of the claim addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and pertinent postservice treatment records.  Further, April 2009 and May 2009 the Veteran was afforded VA examinations in connection with his claims on appeal.  These examinations were conducted in conjunction with a review of the claims file and the examiner supplied a rationale for the opinions provided.  Therefore, the Board finds the VA examinations of record to be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the May 2013 Board hearing, the VLJ fully explained the issue on appeal, and asked questions focused on the nature and etiology of the disabilities in question, specifically as to whether the Veteran had incurred back or ankle injuries while on active service and what symptomatology he experienced postservice.  The Veteran was assisted at the hearing by an accredited representative from The American Legion and additional testimony was provided by the Veteran's spouse.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  The Veteran testified that there were additional records regarding postservice private treatment that had not yet been associated with the claims file.  The VLJ informed the Veteran that the record would be held open for sixty days in order to provide him and his representative the opportunity to obtain those records and submit them to be considered with his claim.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


